Citation Nr: 1236221	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury claimed as headaches and seizures.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Waco, Texas, which denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a May 2011 hearing at the RO.  A transcript has been associated with the file.  The Board issued a September 2011 decision which, in relevant part, remanded these issues.  It returns now for appellate consideration.

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current chronic disability of headaches or seizures.

2.  The Veteran's service-connected residuals of a left wrist fracture have been manifested by painful motion, but not nonunion or malunion, ankylosis, or dorsiflexion of less than 15 degrees or palmar flexion limited in line with his forearm. 

3.  The schedular evaluation for the Veteran's service-connected left wrist fracture residuals is adequate.


CONCLUSIONS OF LAW

1.  A disability characterized by headaches and seizures as residuals of a head injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for an evaluation greater than 10 percent for residuals of a left wrist fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5212 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has headaches and seizures as residuals of a head injury he suffered during service.  For the reasons that follow, the Board finds that the Veteran does not have current, chronic disabilities of headaches and seizures.  The Board concludes that service connection is not warranted for residuals of a head injury.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran testified before the undersigned in September 2011.  He reported frequent headaches.  The Veteran also testified that he had "seizure-like activity" while he was sleeping from which his wife would wake him.  He testified that he had been evaluated by a private doctor who told him that he had seizures following a sleep study.  

With respect to the Veteran's contentions that he has experienced headaches and seizures, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is certainly competent to report headaches, but whether these constitute a chronic disability as opposed to incidental complaints is beyond his competence.  As to the seizures, the Veteran does not report symptoms observed while conscious, but his wife's characterization of what she saw and the report of his doctor.  While these are competent, they are also hearsay, which diminishes their credibility.

The Board notes that the private medical records obtained in support of the Veteran's claims do not show either headaches or seizures.  The Veteran was provided a July 2005 MRI of the head, which found an ovoid zone of abnormal signal on the exterior of the cranium, but no neurological disorder was identified.  

The Board remanded to provide the Veteran with a VA examination to determine whether the Veteran had headaches and seizures as a result of service, to include as residuals of a head injury from boxing.  The Veteran was seen for a January 2012 VA examination.  The examiner conducted a full examination and reviewed the claims file.  The Veteran provided a similar history as during his hearing before the undersigned.  The examiner concluded that the Veteran did not have symptoms conforming to any form of headache syndrome, in essence that the Veteran does not have a current chronic disability.  The examiner also noted that the Veteran's in-service description of a headache in 1996 was markedly different from his present complaints.  The examiner also noted that he could not locate any documentation of a seizure disorder.  He mentioned a March 2010 sleep study which included an EEG.  The sleep study found that there was no seizure activity.

The Board finds that the preponderance of the evidence is against the residuals of a head injury claim.  The Veteran's complaints of headaches must be weighed against the examiner's conclusion that his complaints do not conform to any kind of headache syndrome.  The Veteran's complaints of headaches are not a current, chronic disability.  This finding is not to say that the Veteran does not experience headaches, but that these are not a disability for VA purposes.  Similarly, the 2010 EEG study shows that the Veteran did not have seizure activity.  While he is competent to report what he is told by his doctor, records obtained from that doctor do not reflect a seizure diagnosis or complaint.  The Veteran's wife's characterization of "seizure-like activity" while he is asleep is also not competent evidence of seizures.  Seizures come in a variety of forms.  See, e.g., 38 C.F.R. § 4.122 (2011).  There is no description of what she witnessed and how she knows that to be seizure related.  The Board places more weight on the testing results of record than on the Veteran's report.  The Board finds that the Veteran does not have seizure as a result of in-service head trauma.

The Board also notes that during the course of this appeal, the Veteran has complained of shortness of breath which he has also attributed to his boxing in-service.  The Veteran may have misidentified the disability for which he claims service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran was denied service connection for a respiratory disorder in July 2010.  He did not appeal that decision.  The Board concludes that the issue is final and not a part of the issue before the Board.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his left wrist fracture residuals.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Veteran's ranges of motion were tested in at his 2007 and 2012 VA examinations.  In 2007, he had dorsiflexion to 50 degrees, palmar flexion to 60 degrees, ulnar deviation to 40 degrees and radial deviation to 15 degrees.  The Veteran complained of pain in the left wrist, with flare-ups three to four times a month lasting 30 minutes each time.  The Veteran was tender on the radial aspect of the wrist, but was negative for snuffbox tenderness, Tinel's sign, Phalen's sign, edema, ecchymosis, erythema, and ganglion cyst.  The Veteran was neurovascularly intact.  No additional limitations were noted on repetitive testing.  In 2012, he had dorsiflexion to 30 degrees, palmar flexion to 25 degrees, ulnar deviation to 20 degrees and radial deviation to 15 degrees.  Supination and pronation were to 85 degrees each. He had end point pain in dorsiflexion and palmar flexion.  The Veteran could perform repetitive testing and had no loss of range of motion following repetitions.  The examiner noted weak wrist movements against resistance in muscle strength testing but, when the examiner attempted passive range of motion testing, the Veteran was able to resist movement.  The Veteran also complained of pain with palpation anywhere on the left wrist, radial side, ulnar side, and carpal bones.  The examiner stated that the subjective findings seemed disproportionate to the objective findings.  

The Board notes that the Veteran has described his limitation of motion in his wrist during his hearing before the undersigned, but these statements are not sufficiently precise to allow application of the ratings schedule.  No goniometer was used in measurement, and estimates were not quantified in degrees.  There is no other lay evidence of sufficient quality to allow application of the ratings schedule.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's left wrist fracture residuals have been rated under Diagnostic Code 5212, for impairment of the radius.  See 38 C.F.R. § 4.71a (2011).  The Veteran's original injury was a comminuted fracture of the left radius near the wrist.  The ratings for radius impairment depend on whether the disability impairs the major or minor (dominant or subordinate) arm.  Id.  The Veteran has reported in his VA examinations that he is right hand dominant.  Thus, his left wrist fracture residuals impair the minor arm.  

Under Code 5212, a disability rating of 10 percent is warranted for the minor arm where there is malunion of the radius with bad alignment.  38 C.F.R. § 4.71a.  A disability rating of 20 percent is warranted where there is nonunion of the radius in the upper half, and a disability rating of 20 percent is warranted for the minor arm where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  Finally, a maximum rating of 30 percent is warranted for the minor arm where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  

The Board initially finds that the medical evidence, both during service and post-service, shows that the fracture healed in good alignment.  X-ray studies performed in 1996 and 2003 were interpreted to show a normal left wrist joint.  The July 2007 and January 2012 VA examinations performed in conjunction with this appeal did not find bony abnormalities associated with this disability.  The Board finds that there is no nonunion or malunion associated with the fracture residual disability.  The criteria for a rating in excess of 10 percent under Code 5212 are not met.  

Wrist disabilities may also be rated under other Diagnostic Codes.  The Veteran was found not to have ankylosis at his 2007 and 2012 VA examinations.  Thus, a rating under Code 5214 is not warranted.  

Limitation of wrist motion may receive a compensable rating where dorsiflexion is to less than 15 degrees or palmar flexion is limited to in line with the forearm.  See 38 C.F.R. § 4.71a, Code 5215.  However, as Code 5215 does not provide for any evaluation in excess of 10 percent, further discussion is not germane or required.  A simultaneous evaluation under Code 5215 and Code 5212 is prohibited as pyramiding, as the same manifestations would be compensated by each.  38 C.F.R. § 4.14.  

Other ratings are available for disabilities in the forearm.  The Veteran does not suggest and the record does not show impairment at the elbow level; ratings under Codes 5205-5209 are not warranted.  The Veteran has no impairment in the left ulna; ratings under Codes 5210 and 5211 are not warranted.  Measurements of supination and pronation in January 2012 show that motion is to 85 degrees, which is considered full and complete; there is no finding or indication of pain, weakness, fatigue, lack of endurance, or incoordination with such movement, even on repetition.  38 C.F.R. § 4.71, Plate I.  No compensable evaluation would be warranted under Code 5213.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's left wrist fracture residuals disability is not inadequate.  He testified to difficulty in rotating his hand and climbing ladders at work, largely from pain.  His account is consistent with the complaints of pain during his VA examinations.  His complaints pertain to painful motion, which have been compensated by the assignment of the present 10 percent rating.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a finding of total disability based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not alleged that he is unemployable due to his left wrist fracture disability.  The record does not otherwise suggest that he is unemployable due to the left wrist disability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  The actual functional impairment of the left wrist, even upon consideration of any additional disability due to the DeLuca factors, does not approach the levels required for increased evaluation under any potentially applicable criteria.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In service connection cases, compliance with the first Quartuccio element requires notice of the five service connection elements.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In increased ratings cases, compliance with the first Quartuccio element requires notice of the elements outlined in Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's claims, a February 2007 letter fully satisfied the duty to notify provisions for both the service connection and increased rating claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has submitted private medical records in support of his claim.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a January 2012 medical examination to obtain an opinion as to whether he had a disability resulting from an in-service head injury.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran an appropriate VA examination most recently in 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the recent VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The 2012 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this issue in September 2011 to provide the Veteran with VA examinations.  He underwent the necessary examinations in January 2012.  The examinations provided were adequate for ratings purposes, as discussed above.  The Board finds that the RO complied substantially with September 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for residuals of a head injury claimed as headaches and seizures is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture is denied.


REMAND

The Board must remand the heart disability claim.  The Board remanded this case in September 2011 to provide a VA examination and medical opinion in connection with the claims.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board asked an examiner to review the evidence of record with attention to the service treatment records as well as more recent VA records diagnosing heart disorders.  The examiner was informed that the Veteran was a boxer during service.  The Board stated that the Veteran's service treatment records showed some complaints of chest pain.  The examiner was to address whether it is as least as likely as not (50 percent or greater probability) that any current heart disability, including the Veteran's mitral valve prolapse, was caused or aggravated by active service or a boxing injury during service.  The Board included this additional portion in the instruction because of in-service complaints of chest pain and heart palpitations in September 1989, October 1990, February 1991, and August 1991.  The Veteran was seen for a January 2012 VA examination.  The examiner provided an opinion only as to the boxing injury theory of the case.  The examiner neglected the remaining portion of the request.  Further remand for additional development of the prior remand instructions is warranted.  See Stegall.  As the January 2012 VA examination report appears complete as to the clinical portion, the Board remands to obtain an adequate opinion only.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who authored the January 2012 opinion, if available.  If not, the claims file should be sent to another, appropriate examiner.  The examiner is to review the evidence of record with attention to the service treatment records as well as more recent VA records diagnosing heart disorders.  The examiner should indicate whether it is as least as likely as not (50 percent or greater probability) that any current heart disability, including the Veteran's mitral valve prolapse, is caused or aggravated by active service.  The examiner is instructed to consider the complaints of chest pain and heart palpitations in September 1989, October 1990, February 1991, and August 1991.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


